Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 1 of 12 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

NATERA, INC.,                                    )
                                                 )
                      Plaintiff,                 )
                                                 )
       v.                                        )   C.A. No. ___________
                                                 )
CAREDX, INC.,                                    )   JURY TRIAL DEMANDED
                                                 )
                      Defendant.                 )

                                         COMPLAINT

       Natera, Inc. (“Natera”) submits this Complaint against CareDx, Inc. (“CareDx”). Natera

hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      Natera brings this claim for patent infringement to compel CareDx to stop

infringing Natera’s patent and to compensate Natera for CareDx’s blatant infringement of

Natera’s patented technology.

       2.      Founded in 2004, Natera (f.k.a Gene Security Network) is a pioneering genetics

and bioinformatics company with industry-leading diagnostics products. Natera is dedicated to

improving disease management for reproductive health, oncology, and organ transplantation. For

well over a decade, Natera has been researching, developing, and commercializing non-invasive

methods for analyzing DNA in order to help patients and doctors manage diseases.

These ongoing efforts have given rise to a number of novel and proprietary genetic testing

services to assist with life-saving health management.

       3.      Natera’s pioneering and ongoing innovation is especially evident in the area of

cell-free DNA (“cfDNA”)-based testing. In the cfDNA field, Natera has developed unique and

highly optimized cfDNA-based diagnostic methods that can be used to non-invasively test for a
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 2 of 12 PageID #: 2



range of conditions. Natera developed an industry-leading cfDNA test, Panorama, which

showcases its mastery of cfDNA in the field of non-invasive prenatal diagnostics. It is

considered the industry leading test in this space, with over two million tests performed

commercially, and with more than twenty-six peer-reviewed publications. Natera has also

applied its cfDNA platform to the challenge of assessing organ transplant rejection. Natera’s

cfDNA testing methods are simpler and less invasive than traditional biopsy methods used to

evaluate transplant health, and also are more sensitive and specific, and less variable, than

current assessment tools—including biomarkers such as serum creatine—across all types of

kidney transplant rejection. Natera has developed its cfDNA technology for approval in the

clinical setting in order to provide patients with tools for early, clinically meaningful rejection

assessment. As such, Natera was awarded approval for coverage by Medicare.

       4.      Natera’s cfDNA platform is the product of well over a decade of hard work and

investment of, on average, more than fifty million dollars per year in research and development.

Natera has expended substantial resources researching and developing its technologies and

establishing its reputation among physicians, insurers, and regulators as a company committed to

sound science and consistently accurate, reliable results. This research, and the resulting

technological innovations therefrom, are protected by a substantial patent portfolio, with over

200 patents issued or pending worldwide.

       5.      Among these patented inventions is U.S. Patent No. 10,526,658 (the “’658

patent”), which CareDx infringes. In its efforts to improve upon the standard of care in the

transplant space, Natera has leveraged its own technologies such as the inventions disclosed and

claimed in the ’658 patent. By contrast, CareDx has used Natera’s patented cfDNA technology

without permission and in violation of the patent laws, while asserting only the patents of others




                                                2
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 3 of 12 PageID #: 3



(e.g., Stanford) to create the false impression that it is a true innovator. CareDx must be held

accountable for its infringement.

       6.      Natera is the legal owner by assignment of the ’658 patent, which was duly and

legally issued by the United States Patent and Trademark Office (“USPTO”) on January 7, 2020.

       7.      Natera seeks monetary damages and injunctive relief to address ongoing

infringement by CareDx of its valuable patent.

                                         THE PARTIES

       8.      Natera is a Delaware corporation with its principal place of business at

201 Industrial Road, Suite 410, San Carlos, California 94070.

       9.      CareDx is a Delaware corporation with its principal place of business at

3260 Bayshore Boulevard, Brisbane, California 94005.

                                 JURISDICTION AND VENUE

       10.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       11.     This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).

       12.     CareDx is subject to this Court’s personal jurisdiction at least because CareDx is a

Delaware corporation, and because CareDx filed its own actions against Natera, Case Nos. 19-

cv-00567-CFC-CJB and 19-cv-00662-CFC-CJB, in this District.

       13.     In addition, CareDx is subject to this Court’s personal jurisdiction because, on

information and belief, CareDx, directly or indirectly, uses, offers for sale, and/or sells AlloSure

throughout the United States and within this District. CareDx has infringed and continues to

infringe Natera’s patent in this District by, among other things, engaging in infringing conduct

within and directed at or from this District and purposely and voluntarily placing its infringing


                                                 3
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 4 of 12 PageID #: 4



product, AlloSure, into the stream of commerce with the expectation that the infringing product

will be used in this District.

        14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(b). As

discussed above, CareDx is incorporated in this District and thus resides in this District.

                                  FACTUAL BACKGROUND

                                 Natera’s History of Innovation

        15.     Since 2004, Natera has been a global leader in genetic testing, diagnostics, and

DNA testing, including cfDNA testing. Natera’s mission is to improve the management of

disease worldwide and focuses on reproductive health, oncology, and organ transplantation. To

improve the management of these conditions, Natera has developed novel technologies to make

significant and accurate clinical assessments from the miniscule amounts of cfDNA present in a

single blood sample. These technologies include methods to manipulate cfDNA in

unconventional ways in order to capture information about genetic variations (“polymorphisms”)

in cfDNA and usefully transform that information for noninvasive testing. Natera develops and

commercializes its own innovative, non-traditional methods for manipulating and analyzing

cfDNA, and offers a host of proprietary cfDNA genetic testing services to the public to assist

patients and doctors to evaluate and track critical health concerns.

        16.     Since its founding, Natera has researched, developed, and released ten molecular

tests with applications in prenatal diagnostics, cancer, and organ transplants, many of which are

available through major health plans, or covered by Medicare or Medicaid, and therefore

available to most patients in need of those tests. Natera’s tests have helped more than two

million individuals to date. Natera’s robust laboratory now processes tens of thousands of tests

per month from the United States and internationally, improving the ability of physicians to

monitor and manage crucial health issues and patients to prosper around the world.


                                                 4
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 5 of 12 PageID #: 5



          17.   Building on these innovations, in 2019 Natera launched its patented next-

generation cfDNA diagnostic test for evaluating organ transplant health called “Prospera.”

Prospera is designed to be the most precise medical testing regime for early, clinically

meaningful transplant rejection assessment. Prospera assesses the risk of transplant rejection with

greater precision than the existing standard of care. Earlier tools for diagnosing organ transplant

rejection are either invasive or inaccurate. Prospera was created to help physicians improve

transplant survival by enabling them to optimally suppress immune-system-mediated rejection in

transplant recipients while avoiding unnecessary and invasive biopsies of the transplanted organ

itself.

          18.   Prospera has been clinically and analytically validated for performance over all

donor types, rejection types, and clinical presentations. Prospera also is the first diagnostic test

with high sensitivity to both T-cell mediated and antibody mediated rejection. Prospera’s unique

ability to identify T-cell mediated rejection (“TCMR”) gives a more comprehensive view of a

patient’s rejection status. Prospera also is the first transplant test to publish the detection of

subclinical rejection, which occurs in 20-25% of patients in the first two years post-

transplant, and is considered a major driver of transplant failure.

          19.   Prospera’s validation led Medicare to issue a draft Local Coverage Determination

(“LCD”) for Prospera in March 2019. In its draft LCD, Medicare determined that “[t]he evidence

is sufficient to support that Prospera provides a non-invasive assessment tool to assess for the

presence of active allograft rejection.” Furthermore, the LCD established that the “evidence also

supports that Prospera identifies both ABMR [antibody-mediated rejection] and TCMR [T-cell

mediated rejection], and it is validated to detect subclinical AR [active rejection].” The LCD

was finalized after receiving overwhelming public support, with the vast majority of public




                                                  5
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 6 of 12 PageID #: 6



comments being positive. Natera received nearly four times as many supportive letters than not.

In fact, the only three letters submitted which did not support the coverage were submitted either

by CareDx itself, by self-identified paid advocates of CareDx or, on information and belief, by

known CareDx advisors—all in an attempt by CareDx to interfere with Natera’s

commercialization efforts.

       20.     Natera’s history of and dedication to innovation in the analysis and testing of

cfDNA has resulted in a world-class patent portfolio, with over 86 patents issued to date. Natera

has well over 100 additional patent applications currently under review before the United States

Patent & Trademark Office (“USPTO”) and other patent offices around the world.

                                              CareDx

       21.     CareDx is a molecular diagnostics company that develops and commercializes

testing products for transplant recipients.

       22.     CareDx markets and sells its own transplant diagnostic test, called “AlloSure.”

       23.     On information and belief, AlloSure infringes the ’658 patent. The ’658 patent

covers an innovative, non-traditional method for manipulating and measuring DNA from a first

individual in a biological sample of a second individual. As set forth below, CareDx’s infringing

product, AlloSure, incorporates or uses technology that is protected by the ’658 patent owned by

Natera. CareDx has used Natera’s patented technology without payment or permission.

                                          The ’658 Patent

       24.     The ’658 patent, issued on January 7, 2020, is titled “Methods for Simultaneous

Amplification of Target Loci.” Joshua Babiarz, Tudor Pompiliu Constantin, Lane A. Eubank,

George Gemelos, Matthew Micah Hill, Huseyin Eser Kirkizlar, Matthew Rabinowitz, Onur

Sakarya, Styrmir Sigurjonsson, and Bernhard Zimmerman are the named inventors, and they




                                                6
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 7 of 12 PageID #: 7



invented this technology as part of Natera’s innovative research team. Natera is the original and

current owner by assignment of the ’658 patent. A true and correct copy of the ’658 patent is

attached hereto as Exhibit A.

       25.     Claim 1 of the ’658 patent recites:

       1. A method for measuring an amount of DNA from a first individual in a biological

       sample of a second individual, comprising:

               pre-amplifying at least 50 polymorphic loci from cell-free DNA of mixed origin

                      in a single reaction volume to obtain pre-amplified DNA, wherein the cell-

                      free DNA is extracted from the biological sample and comprises DNA

                      from the first individual and DNA from the second individual, wherein

                      neither the first individual nor the second individual is a fetus;

               dividing the pre-amplified DNA into multiple aliquots; amplifying subpools of the

                      polymorphic loci in parallel in individual reaction volumes to obtain

                      amplified DNA, wherein each reaction volume comprises at least one

                      aliquot of the pre-amplified DNA; and pooling the amplified DNA into

                      one pool;

               sequencing the amplified DNA by high-throughput sequencing and measuring an

                      amount of each allele at the polymorphic loci; and

               determining the amount of the DNA from the first individual in the biological

                      sample using the amount of each allele at the polymorphic loci.

       26.     The claims of the ’658 patent are not directed to a natural law or natural

phenomenon. Rather, they are directed to measuring DNA in a sample using synthetic pieces of

DNA, including amplification products, which are produced using synthetic tools such as




                                                 7
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 8 of 12 PageID #: 8



primers, to provide a novel and innovative solution to problems peculiar to the particular

problem of amplifying and measuring small amounts of DNA from one individual or organism in

a biological sample of another individual or organism. The ’658 patent claims are directed to

specific, unconventional, non-routine methods for overcoming previously unresolved problems

in this area. Attached hereto as Exhibit F is the Declaration of Professor John Quackenbush,

Ph.D., which is incorporated here by reference, who further details the technological background

of the ’658 patent and documents its inventive nature, including its incorporation of an inventive

concept.

                                    CareDx’s Infringing Acts

       27.     The allegations provided below are exemplary and without prejudice to Natera’s

infringement contentions. In providing these allegations, Natera does not convey or imply any

particular claim constructions or the precise scope of the claims. Natera’s claim construction

contentions regarding the meaning and scope of the claim terms will be provided under the

Court’s scheduling order and local rules.

       28.     The infringing products include, but are not limited to, AlloSure, CareDx’s kidney

transplant diagnostic test, and any other infringing method, product, device, or test developed by

CareDx.

       29.     As provided in more detail below, each element of at least one claim of the ’658

patent is literally present in AlloSure or is literally practiced by the processes through which

AlloSure is practiced. To the extent that any element is not literally present or practiced, each

such element is present or practiced under the doctrine of equivalents.

       30.     On information and belief, CareDx released its AlloSure product for kidney

transplant recipients to the public in 2017.




                                                8
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 9 of 12 PageID #: 9



       31.       Prior to that release, on November 6, 2016, CareDx—through Grskovic, et al.—

published a paper in the Journal of Molecular Diagnostics, titled Validation of a Clinical-Grade

Assay to Measure Donor-Derived Cell-Free DNA in Solid Organ Transplant Recipients, Vol. 18,

No. 6, pp. 890-902, attached hereto as Exhibit B. As indicated by CareDx’s AlloSure website

under Sample Preparation (http://www.allosure.com/sample-preparation/), this paper describes

CareDx’s AlloSure test and methodology. See Exhibit C at 1 (Sample Preparation) (“The test

design, development, and validation are described in Grskovic et al., J Mol Diagn, 2016.”).

       32.       Performance of CareDx’s AlloSure test, and all variants thereof, infringe at least

one claim of the ’658 patent in the following way. Prospera measures cfDNA from a transplant

donor in a biological sample of a transplant recipient. This is based on targeted amplification of

266 single nucleotide polymorphisms (“SNPs”) in cfDNA extracted from the transplant

recipient’s blood. The 266 SNPs in the cfDNA are preamplified in a single multiplex reaction.

The preamplified material is divided into multiple aliquots and further amplified using 48 limited

complexity multiplexes with 1 to 11 targets per reaction. Index sequences and Illumina

sequencing adapters are added to each sample DNA by polymerase chain reaction (“PCR”), and

up to 16 amplified samples are pooled in equimolar amounts, and then sequenced with high-

throughput sequencing on an Illumina Mi-Seq. The sequencing data are then used to measure the

amount of each allele at the polymorphic loci to determine the amount of donor-derived cfDNA

in the sample.

       33.       As an example, attached hereto as Exhibit D is a preliminary and exemplary claim

chart detailing CareDx’s infringement of the ’658 patent. Exhibit D is not intended to limit

Natera’s right to modify this chart or any other claim chart or allege that other activities of

CareDx infringe the identified claims or any other claims of the ’658 patent or any other patents.




                                                 9
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 10 of 12 PageID #: 10



         34.     CareDx has thus made extensive use of Natera’s patented technology, including

 the technology described and claimed in the ’658 patent. Natera has no choice but to defend its

 proprietary and patented technology. Natera thus requests that this Court award it damages

 sufficient to compensate for CareDx’s infringement of the ’658 patent, find this case exceptional

 and award Natera its attorneys’ fees and costs, and grant an injunction against CareDx to prevent

 ongoing infringement of the ’658 patent.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,526,658

         35.     Natera incorporates by reference and re-alleges the foregoing paragraphs as if

 fully set forth herein.

         36.     On information and belief, CareDx has infringed and continues to infringe

 the ’658 patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

 performing within the United States without authority the AlloSure test. As an example, attached

 as Exhibit D is a preliminary and exemplary claim chart detailing CareDx’s infringement of

 the ’658 patent. This chart is not intended to limit Natera’s right to modify the chart or allege that

 other activities of CareDx infringe the identified claims or any other claims of the ’658 patent or

 any other patents.

         37.     Exhibit D is hereby incorporated by reference in its entirety. Each claim element

 in Exhibit D that is mapped to the AlloSure test is an allegation within the meaning of the

 Federal Rules of Civil Procedure and therefore a response to each allegation is required.

                                      PRAYER FOR RELIEF

         WHEREFORE, Natera respectfully requests the following relief:

         1.      A judgment that CareDx has infringed the ’658 patent literally or under the

 doctrine of equivalents;




                                                  10
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 11 of 12 PageID #: 11



        2.      An order preliminarily and permanently enjoining CareDx and its officers,

 directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries, parents, and

 all others acting on behalf of or in active concert or participation therewith, from further

 infringement of the ’658 patent;

        3.      An award of damages sufficient to compensate Natera for CareDx’s infringement

 under 35 U.S.C. § 284;

        4.      A determination that this is an exceptional case under 35 U.S.C. § 285 and that

 Natera be awarded attorneys’ fees;

        5.      Costs and expenses in this action;

        6.      An award of prejudgment and post-judgment interest; and

        7.      Such other and further relief as the Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Natera respectfully

 demands a trial by jury on all triable issues.

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Jack B. Blumenfeld

                                                     Jack B. Blumenfeld (#1014)
                                                     Derek J. Fahnestock (#4705)
 OF COUNSEL:                                         Anthony D. Raucci (#5948)
                                                     1201 North Market Street
 Charles K. Verhoeven                                P.O. Box 1347
 Andrew M. Holmes                                    Wilmington, DE 19899
 Carl G. Anderson                                    (302) 658-9200
 QUINN EMANUEL URQUHART                              jblumenfeld@mnat.com
   & SULLIVAN, LLP                                   dfahnestock@mnat.com
 50 California Street, 22nd Floor                    araucci@mnat.com
 San Francisco, CA 94111
 (415) 875-6600                                      Attorneys for Plaintiff Natera, Inc.




                                                  11
Case 1:20-cv-00038-CFC-CJB Document 1 Filed 01/13/20 Page 12 of 12 PageID #: 12



 Sandra Haberny, Ph.D.
 QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
 865 South Figueroa Street, 10th Floor
 Los Angeles, CA 90017
 (213) 443-3000

 January 13, 2020




                                         12
